     Case 1:16-cv-06485-PGG-DCF Document 106
                                         101 Filed 05/15/20
                                                   04/02/19 Page 1 of 2
                                                                      1



 1   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2   ---------------------------------------------------------------X
 3   Agnes Xie                                                      X
                                Plaintiff,                          X
 4            -against-                                             X
                                                                    X
 5   Knoll Inc., Furniture Manufacture for JPMC                     X CASE#:1:16-CV-6485(PGG-DCF)
     1235 WATER ST E GREENVILLE PA 18041-46 X
 6                                                                  X Re. Plaintiff’s Motion for Reconsider
 7   Furniture Installer of                                         X Order DOC 99 and 100
     J.P. Morgan Chase Bank N.A.                                    X
 8                                                                  X
     JLL, Inc.                                                      X
 9                                                                  X
                                Defendants.                         X
10   ---------------------------------------------------------------X
11
                     Plaintiff’s Motion for Reconsider and Reopen Case
12
     Plaintiff hereby respectfully request the court to reconsider the order Doc 99 granting Knoll Inc.’s
13

14   motion for judgement on the pleadings due to below:

15   The court did not consider plaintiff’s both physical and mental incapacitation, medical records
16   and disability records which prevented plaintiff from being exercise her legal rights from 2014
17
     throughout 2016, these documents were filed under seal Doc 97 on 3/21/19 after the seal order
18
     was granted on 2/21/19 Doc 95.
19
     The court failed to consider plaintiff’s supplemental motion filed regarding equitable tolling and
20
21   equitable estoppel filed on 3/28/19 Doc 98.

22                                                   Respectfully Submitted,

23                                                   s/ Agnes Xie
                                                     Agnes Xie, Ph.D. Pro Se
24
                                             CERTIFICATE OF SERVICE
25   I hereby certify that today, a copy of the foregoing was filed electronically. Notice of this filing
     will be sent to all parties by operation of the Court’s electronic filing system. Parties may access
26   this filing through the Court’s system.                                        s/ Agnes Xie
                                                                   Agnes Xie, Ph.D., Pro Se
27                                                                    Phone: (703) 421-4524
                                                                    Email: agnes2016law@gmail.com
28
                                                          1
                                                    COMPLAINT
     Case 1:16-cv-06485-PGG-DCF Document 106 Filed 05/15/20 Page 2 of 2



MEMO ENDORSED:
The application is denied. Reconsideration of a court’s previous order is an “extraordinary
remedy to be employed sparingly.” In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d
613, 614 (S.D.N.Y. 2000). The movant must show “an intervening change in controlling law,
the availability of new evidence, or the need to correct a clear error or prevent manifest
injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.
1992). Plaintiff cites no change in law or previously unavailable evidence. As to clear error or
manifest injustice, Plaintiff argues that her medical condition prevented her from “exercis[ing]
her legal rights from 2014 throughout 2016.” But Plaintiff filed the Complaint on August 16,
2016 (Dkt. No. 1), and made a dozen additional submissions in 2016 (Dkt. Nos. 7, 17-18, 20-22,
24, 30-31, 33-35), and she does not explain why she could not have “describe[d]” Knoll, Inc. in
the Complaint so as to “fairly apprise” Knoll that it was an “intended defendant.” Doe v. New
York, 97 F. Supp. 3d 5, 18-19 (E.D.N.Y. 2015). Plaintiff also does not explain how her
condition prevented her from serving Knoll until after October 27, 2017 – more than one year
after the Complaint was filed – and well outside the 120-day period to effectuate service.
Bumpus v. New York City Transit Auth., 66 A.D.3d 26, 31 (2d Dep’t 2009) (“[P]laintiffs were
required to ascertain the identity of unknown ‘Jane Doe’ parties, and to serve process upon them,
within 120 days from filing.”). Plaintiff’s belated attempt to invoke equitable tolling (Dkt. No.
98) is therefore misplaced. See Tuitt v. Martuscello, No. 12-CV-1003 CS PED, 2013 WL
5508385, at *3 (S.D.N.Y. Oct. 3, 2013) (“documentation Petitioner submitted established neither
that he suffered from PTSD for the entire period he sought to toll, nor that the PTSD prevented
him from timely filing”) (emphasis added). For all of these reasons, Xie’s motion for
reconsideration is denied.
SO ORDERED.




Dated: May 15, 2020
